Citation Nr: 1536196	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-30 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hammer toes and calluses, claimed as a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral hammertoes and calluses is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a June 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claims to reopen the issues of entitlement to service connection for tinnitus and bilateral hearing loss.




CONCLUSION OF LAW

The criteria for withdrawal of appeal as to the issues pertaining to service connection for tinnitus and bilateral hearing loss have been met.  38 U.S.C.A.          § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted in June 2015, the Veteran indicated that he wished to withdraw his appeal of the issues of pertaining to service connection for tinnitus and hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.


ORDER

The appeal as to the issue of pertaining to service connection for tinnitus is dismissed.

The appeal as to the issue pertaining to service connection for bilateral hearing loss is dismissed.



REMAND

Regarding the Veteran's claim for service connection for bilateral hammer toes and calluses, the Veteran credibly testified at his June 2015 hearing that he experienced problems with his feet during his service in the Republic of Vietnam as a result of the wet weather and military boots.  The Veteran's separation examination indicates that his feet were within normal limits when he separated from service.  Thereafter, a VA treatment record from April 2008 reflects that the Veteran was diagnosed with right foot hallux malleus and left foot hallux interphalangeal joint fusion (artificial ankylosis).  Treatment records prior to the period on appeal indicate the presence of bilateral hammer toes.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Associate updated VA treatment records dating since June 2014 with the claims file.

2.  Schedule the Veteran for a VA foot examination to address the claim for service connection for bilateral hammer toes and calluses.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current bilateral foot disability arose in service or is causally related to service, to include frequently having wet feet and having to wear military boots therein.  A rationale for the opinion expressed should be provided. 

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


